{¶ 32} I concur with the majority result in this case, but I am compelled to note my belief that the General Assembly intended the eighteen percent annual interest be applied on the unpaid balance of the payment due plus interest. This constitutes a sufficient economic sanction to motivate contractors to timely pay subcontractors and materialmen under the statute, without the necessity of applying the methodology utilized by the trial court in the case sub judice. Therefore, I agree with Judge Boggins that reversal and remand is warranted.